                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


DERICK ANDRE LOWERY,                               §
                                                   §
                                                   §    CIVIL ACTION NO. 6:18-CV-00473-RWS
              Plaintiff,                           §
                                                   §
v.                                                 §
                                                   §
RODNEY GILSTRAP,                                   §
                                                   §
                                                   §
              Defendant.


                                             ORDER

        Plaintiff Derick Andre Lowery initiated this civil action on September 12, 2018.

Docket No. 1. The case was referred to United States Magistrate Judge John D. Love, who

issued a Report and Recommendation recommending that the case be dismissed for failure

to obey a court order and failure to prosecute. Docket No. 5. The Report and Recommendation

was sent to Plaintiff at his address of record and returned as undeliverable on January 7,

2019.   Docket No. 6. Plaintiff has not updated his address with the Court.             As a result,

Plaintiff has not filed any objections to the Report and Recommendation. Accordingly, he

is not entitled to de novo review by the District Judge of those findings, and except upon

grounds of plain error, he is barred from appellate review of the factual findings and legal

conclusions adopted by the District       Court.       28   U.S.C   §   636(b)(1)(C);   Douglass   v.

United Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

        Therefore, the Court hereby ADOPTS the findings and conclusions of the Magistrate

Judge as the findings and conclusions of the Court. See United States v. Raddatz, 447 U.S. 667,

683 (1980) (“[T]he statute permits the district court to give to the magistrate’s proposed findings
of fact and recommendations ‘such weight as [their] merit commands and the sound discretion

of the judge warrants,’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)).       It is

accordingly

       ORDERED that the complaint is hereby DISMISSED WITHOUT PREJUDICE.

       SIGNED this 28th day of January, 2019.



                                                      ____________________________________
                                                      ROBERT W. SCHROEDER III
                                                      UNITED STATES DISTRICT JUDGE




                                        Page 2 of 2
